Citation Nr: 1411222	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hyperkeratosis of the right foot, to include as secondary to service-connected bilateral ankle disabilities.

2.  Entitlement to service connection for hyperkeratosis of the left foot, to include as secondary to service-connected bilateral ankle disabilities.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1984, February 1985 to January 1989, and from January 1991 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California by which the RO denied entitlement to service connection for hyperkeratosis of the right foot and hyperkeratosis of the left foot.

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing is available in the Veteran's Virtual VA file.

Of note, the RO denied service connection for hyperkeratosis of the right and left foot by February 2006 rating decision of which the Veteran received notice dated February 27, 2006.  Before the expiry of the one-year period in which to initiate an appeal, VA medical records dated in February 2007 were added to the record.  Also, on the last day of the one-year period allotted for initiating an appeal, the Veteran filed a renewed claim of service connection for hyperkeratosis of the bilateral feet.  The RO reajudicated the claims in an April 2007 rating decision.  At some point, the RO began to view the issues as ones involving new and material evidence.

An appeal consists of a timely filed notice of disagreement (NOD) as well as a substantive appeal that must be filed after a statement of the case (SOC) is issued in response to the NOD.  38 C.F.R. § 20.200 (2013).  When the RO issues an unfavorable determination, the claimant must file a NOD within a year.  38 C.F.R. §§ 20.201, 20.302 (2013).  After the issuance of the SOC, the claimant has 60 in which to file a substantive appeal.  38 C.F.R. §§ 20.202, 20.302 (2013).  When an appeal is not timely filed, a decision becomes final.  38 C.F.R. §§ 20.302, 20.1103 (2013).  A finally decided claim cannot be reopened in the absence of new and material evidence.  38 C.F.R. § 3.156(a) (2013).

Here, the RO was in error to view the issues on appeal as ones that have been finally decided.  After the RO issued its first rating decision on February 27, 2006, additional pertinent medical records (dated February 14, 2007) were added to the record on February 26, 2007 - before the end of the time period in which to file a NOD.  In such cases, the new evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, these records should have been considered in connection with the February 2006 rating decision, which had not become final as a result of their submission.  

In any event, the Veteran filed what the RO interpreted as a new claim of service connection for the right and left foot hyperkeratosis on February 26, 2007, before the end of the appeal period of the February 2006 rating decision.  The Board is construing this submission as a timely NOD with respect to the February 2006 rating decision.  Because the Veteran initiated a timely appeal of the February 2006 rating decision, it did not become final.  38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  There is no need for the Board, therefore, to determine whether new and material evidence to reopen the claims has been received.  New and material evidence need only be submitted with respect to claims, unlike these, that have become final.  38 C.F.R. §§ 3.156, 20.1103.


FINDINGS OF FACT

1.  In January 2010 and in January 2014, a VA podiatrist who had been treating the Veteran's right foot hyperkeratosis since 2006 opined that the condition was more likely than not the result of an altered gait caused by the service-connected bilateral ankle disabilities; there is no competent and credible evidence to the contrary.

2.  In January 2010 and in January 2014, a VA podiatrist who had been treating the Veteran's left foot hyperkeratosis since 2006 opined that the condition was more likely than not the result of an altered gait caused by the service-connected bilateral ankle disabilities; there is no competent and credible evidence to the contrary.


CONCLUSIONS OF LAW

1.  The preponderance of the evidence being in the Veteran's favor, the criteria for service connection on a secondary basis for right foot hyperkeratosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310.

2.  The preponderance of the evidence being in the Veteran's favor, the criteria for service connection on a secondary basis for left foot hyperkeratosis are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2010 and in January 2014, a VA podiatrist who had been treating the Veteran's right foot hyperkeratosis since 2006 opined that the condition was more likely than not the result of an altered gait caused by the service-connected bilateral ankle disabilities; there is no competent and credible evidence to the contrary.  In addition, an April 2010 VA examination report shows that the examiner rendered a diagnosis of bilateral hyperkeratosis and concluded it was most likely caused by or the result of the Veteran's degenerative bilateral ankle condition.  The Board finds that the weight of the evidence support the grant of service connection for right and left foot hyperkeratosis.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for right foot hyperkeratosis is granted.

Service connection for left foot hyperkeratosis is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


